PER CURIAM:
The sole issue on this appeal is the propriety of the district court’s grant of summary judgment in favor of the Defendant. Having carefully considered the *780briefs and relevant parts of the record, we conclude that the court properly granted General Electric Company’s motion for summary judgment. The content, placement, and presentation of the warnings it provided were adequate to place the Plaintiff on notice that his range could tip if the anti-tip device was not properly installed.
AFFIRMED.